       Case 2:19-cr-00260-DB Document 51 Filed 01/16/20 Page 1 of 8



JOHN W. HUBER, United States Attorney (#7226)
AARON FLATER, Assistant United States Attorney (#9458)
THADDEUS J. MAY, Assistant United States Attorney (#11317)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                       IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                 CASE No. 2:19-CR-00260 DB

        Plaintiff,                          SUPERSEDING INDICTMENT

        vs.                                 FILED UNDER SEAL

  OLUWOLE ADEGBORUWA,                       Judge Dee Benson
  ENRIQUE ISONG,
  SYLVESTER ISONG,                          VIOLATIONS:
  NGOMPRISO,
  ARIN OLA ADEGBORUWA,                      COUNT 1: 21 U.S.C. § 848, Engaging in a
  ADEWOLE ADEGBORUWA,                       Continuing Criminal Enterprise (Oluwole
  ASHLEY ROBINSON, and                      Adegboruwa)
  NYLA WATSON,
                                             COUNT 2: 21 U.S.C. §§ 84l(a)(l) & 846,
                                             Conspiracy to Distribute Oxycodone (All
        Defendants'.                        .defendants)

                                            COUNT 3: 21 U.S.C. §§ 84l(a)(l),
                                            Attempted Possession Of Fentanyl With
                                            Intent To Distribute (Oluwole Adegboruwa)

                                            COUNT 4: 18 U.S.C. §§ 1956(h),
                                            1956(a)(l)(A)(i), 1956(a)(l)(B)(i), and§ 2,
                                            Conspiracy to Commit Money Laundering -
                                            Aiding and Abetting (All Defendants)

                                            COUNT 5: 21 U.S.C. §§ 841(a)(l) and 18
                                            U.S.C. § 2, Distribution of Oxycodone -
                                            Aiding and Abetting (Oluwole Adegboruwa)      '

                                            COUNT 6: 21 U.S.C. §§ 84l(a)(l) and 18
                                            U.S.C. § 2, Distribution of Oxycodone -
         Case 2:19-cr-00260-DB Document 51 Filed 01/16/20 Page 2 of 8



                                                     Aiding and Abetting (Oluwole Adegboruwa
                                                     and Emique Isong)

                                                     COUNT 7: 21 U.S.C. §§ 84l(a)(l) and 18
                                                     U.S.C. § 2, Distribution of Oxycodone -
                                                     Aiding and Abetting (Oluwole Adegboruwa
                                                     and Sylvester Isong)

                                                     COUNT 8: 21 U.S.C. §§ 843(b) and 18
                                                     U.S.C. § 2 Use of the United States Mail in
                                                     Furtherance of a Drug Trafficking Offense -
                                                     Aiding and Abetting (Oluwole Adegboruwa
                                                     and Sylvester Isong)


        The Grand Jury Charges:

                                           COUNT 1
                                        21 u.s.c. § 848
                        (Engaging in a Continuing Criminal Enterprise)

        Beginning on a date unknown, and at least by May 10, 2016, and continuing

to on or about May 23, 2019, in the District of Utah, and elsewhere,

                                   OLUWOLE ADEGBORUWA,

defendant herein, did unlawfully, knowingly andintentionally engage in a continuing criminal

enterprise in that he unlawfully, knowingly and intentionally violated 21 U.S.C. § § 841(a)(l),

843, 846, and 848, which violations include, but are not limited to,


    •   The violation alleged in Count 2, Conspiracy to Distribute Oxycodone, which Count is

        re-alleged and incorporated herein by reference as though fully set forth in this Count;

    •   The violation alleged in Count 3, Attempted Possession OfFentanyl With Intent To

        Distribute, which Count is re-alleged and incorporated herein by reference as though

        fully set forth in this Count;




                                                 2
         Case 2:19-cr-00260-DB Document 51 Filed 01/16/20 Page 3 of 8



   •   The violation alleged in Count 5, Distribution of Oxycodone, which Count is re-alleged

       and incorporated herein by reference as though fully set forth in this Count;

   •   The violation alleged in Count 6, Distribution of Oxycodone, which Count is re-alleged

       and incorporated herein by reference as though fully set forth in this Count;

   •   The violation alleged in Count 7, Distribution of Oxycodone, which Count is re-alleged

       and incorporated herein by reference as though fully set forth in this Count;

   •   The violation alleged in Count 8, Use of the United States Mail in Furtherance of a Drug

       Trafficking Offense, which Count is re-alleged and incorporated herein by reference as

       though fully set forth in this Count;


which violations were part of a continuing series of violations of the Controlled Substances Act,

Title 21, United States Code, Section 801, et seq., undertaken by defendant, OLUWOLE

ADEGBORUWA, in concert with at least five other persons with respect to whom OLUWOLE •

ADEGBORUWA occupied a position of organizer, supervisor, and any position of management,

and from which such continuing series of violations the defendant obtained substantial income

and resources.



                                          COUNT2
                                 21 U.S.C. §§ 841(a)(l) & 846
                             (Conspiracy to Distribute Oxycodone)

       Beginning on a date unknown, and at least by July 23, 2017, and continuing

to on or about May 23, 2019, in the District of Utah, and elsewhere,

  OLUWOLE ADEGBORUWA, ENRIQUE ISONG, SYLVESTER ISONG, NGOM PRISO,
  ARINOLA ADEGBORUWA, ADEWOLE ADEGBORUWA, ASHLEY ROBINSON, and
                         NYLA WATSON,



                                                 3
         Case 2:19-cr-00260-DB Document 51 Filed 01/16/20 Page 4 of 8



defendants herein, did knowingly and intentionally conspire with others known and unknown, to

distribute a controlled substance, to wit: oxycodone, a Schedule II Controlled Substance, within

the meaning of 21 U.S.C. § 812; all in violation of 21 U.S.C. §§ 84l(a)(l) and 846 and

punishable pursuant to 21 U.S.C. § 84l(b)(l)(C).

                                         COUNT3
                                   21 U.S.C. §§ 841(a)(1)
                (Attempted Possession of Fentanyl With Intent '.fo Distribute)

       Beginning on a date unknown, and at least by May 10, 2016, and continuing

to on or about July 30, 2016, in the District of Utah, and elsewhere,

                                 OLUWOLE ADEGBORUWA,

defendant herein, did knowingly and intentionally attempt to possess with the intent to distribute

a controlled substance, to wit: fentanyl, a Schedule II Controlled·Substance, within the meaning

of21 U.S.C. § 812; all in violation of21 U.S.C. §§ 84l(a)(l) and punishable pursuant to 21

U.S.C. § 84l(b)(l)(C).

                                           COUNT4
                                   Title 18 U.S.C. § 1956(h)
                          (Conspiracy to Commit Money Laundering)

       Beginning on a date unknown, and at least by July 23, 2017, and continuing

to on or about June, 11, 2019, in the District of Utah, and elsewhere,

   OLUWOLE ADEGBORUWA, ENRIQUE ISONG, SYLVESTER ISONG, NGOM PRISO,
   ARINOLA ADEGBORUWA, ADEWOLE'ADEGBORUWA, ASHLEY ROBINSON, and
                          NYLA WATSON,

defendants herein, did knowingly and intentionally combine, conspire, confederate, and agree

with others known and unknown to the Grand Jury to launder monetary instruments, knowing

that the property involved in a financial transaction represented the proceeds of some form of

unlawful activity, by conducting ai1d attempting to conduct such a financial transaction involving


                                                 4
         Case 2:19-cr-00260-DB Document 51 Filed 01/16/20 Page 5 of 8




the proceeds of a specified unlawful activity, that is the unlawful distribution of a controlled

substance, specifically oxycodone, with the intent to promote the carrying on of the specified

unlawful activity; knowing that the financial transaction was designed in whole or in part to

conceal and disguise the nature, the location, the source, the ownership, and the control of the

proceeds of the specified unlawful activity; in violation of 18 U.S.C. § 1956(a)(l)(A)(i) and 18

U.S.C. § 1956(a)(l)(B)(i), and did aid and abet therein, all in violation of 18 U.S.C. § 1956(h)

and 18 U.S.C. § 2.

                                            COUNTS
                                       21 U.S.C. § 841(a)(l)
                                   (Distribution of Oxycodone)

        On or about May 3-7, 2018, in the District of Utah, and elsewhere,

                                  OLUWOLE ADEGBORUWA,

defendant herein, did knowingly and intentionally distribute a controlled substance, to wit:

oxycodone, a Schedule II Controlled Substance, within the meaning of 21 U.S.C. § 812; and did

aid and abet therein, all in violation of21 U.S.C. §§ 84l(a)(l) and 18 U.S.C. § 2 and punishable

pursuant to 21 U.S.C. § 84l(b)(l)(C).



                                            COUNT6
                                       21 U.S.C. § 841(a)(l)
                                   (Distribution of Oxycodone)

        On or about April 12-17, 2019, in the District of Utah, and elsewhere,

                      OLUWOLE ADEGBORUWA and ENRIQUE ISONG,

defendants herein, did knowingly and intentionally distribute a controlled substance, to wit:

oxycodone, a Schedule II Controlled Substance, within the meaning of21 U.S.C. § 812; and did

aid and abet therein, all in violation of 21 U.S.C. §§ 84l(a)(l) and 18 U.S.C. § 2 and punishable


                                                  5
            Case 2:19-cr-00260-DB Document 51 Filed 01/16/20 Page 6 of 8



pursuant to 21 U.S.C. § 84l(b)(l)(C).



                                             COUNT7
                                        21 U.S.C. § 841(a)(l)
                                    (Distribution of Oxycodone)

       On or about May 2-7, 2019, in the District of Utah, and elsewhere,

                     OLUWOLEADEGBORUWA and SYLVESTER ISONG,

defendants herein, did knowingly and intentionally distribute a controlled substance, to wit:

oxycodone, a Schedule II Controlled Substance, within the meaning of 21 U.S.C. § 812; and did

aid and abet therein, all in violation of 21 U.S.C. §§ 84l(a)(l) and 18 U.S.C. § 2 and punishable

pursuant to 21 U.S.C. § 84l(b)(l)(C).



                                           COUNTS
                                       21 U.S.C. § 843(b)
                (Use of U.S. Mail in Furtherance of a Drug Trafficking Offense)

       On or about May 3-7, 2019, in the District of Utah, and elsewhere,

                     OLUWOLE ADEGBORUWA and SYLVESTER ISONG,

the defendants herein, did knowingly and intentionally use a communication facility, the U.S. Mail,

in facilitating the commission of any act constituting a felony under Title 21, United States Code,

Section 841(a)(l), that is, distribution of a controlled substance; and did aid and abet therein, all in

violation of21 U.S.C. § 843(b) and 18 U.S.C. § 2.

                        NOTICE OF INTENT TO SEEK FORFEITURE

             Assets sought for forfeiture:

        •    $82,687.00 U.S. Currency seized from ADEGBORUWA'S home;

        •    2017 Dodge Charger VIN #2C3DXCT8HH524377, Nevada license plate "POLA";


                                                    6
            Case 2:19-cr-00260-DB Document 51 Filed 01/16/20 Page 7 of 8



       •     $259,356 U.S. Currency seized from ADEGBORUWA's vehicle;

       •     203 .4 7 48427 Bitcoins;

       •     0.80164586 Bitcoins;

       •     12.35341936 Bitcoins;

       •     0.44212991 Bitcoins;

       •     27.9530745762 Ethereum;

       •     26 Western Union Money Orders totaling $9,400.00; and

        •    $38,352.64 seized from JP Morgan Chase Bank Account ending in 1165 in the name

             of Online Freight International, Inc.

Pursuant to 21 U.S.C. § 853, upon conviction of any offense violating 21 U.S.C. § 848,

defendant Oluwole Adegboruwa shall forfeit to the United States of America 1) any property

constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of such

offense(s); 2) any property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, the offense(s); and 3) any interest in, claims against, and property or

contractual rights affording a source of control over, the continuing criminal enterprise. The

property to be forfeited includes, but is not limited to:

        •    The assets sought for forfeiture specified above;

        •    A MONEY JUDGMENT equal to the value of any property not available for

             forfeiture as a result of any act or omission of the defendant(s) for one or more of the

             reasons listed in 21 U.S.C. § 853(p); and

        •    Substitute property as allowed by 21 U.S.C. § 853(p).

Pursuant to 21 U.S.C. § 853, upon conviction of any offense charged herein in violation of21

U.S.C. §§ 841 or 846, the defendants shall forfeit to the United States of America any property



                                                     7
            Case 2:19-cr-00260-DB Document 51 Filed 01/16/20 Page 8 of 8



constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of such

offense(s) and any property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, the offense(s). The property to be forfeited includes, but is not

limited to, the following:

        •    The assets sought for forfeiture specified above; and

        •    A MONEY JUDGMENT equal to the value of any property not available for

             forfeiture as a result of any act or omission of the defendant(s) for one or more of the

             reasons listed in 21 U.S.C. § 853(p).

Pursuant to 18 U.S.C. § 982(a)(l), upon conviction of any offense in violation of 18 U.S.C. §

1956, the defendants shall forfeit to the United States of America any property, real or personal,

involved in such violations, and any property traceable to such property. The property to be

forfeited includes, but is not limited to:

        •     A MONEY JUDGMENT equal to the value of any property not available for

              forfeiture as a result of any act or omission of the defendant(s) for one or more of the

              reasons listed in 21 U.S.C. § 853(p).

Substitute property as allowed by 18 U.S.C. § 982(b) and 21 U.S.C. § 853(p).

                                                          A TRUE BIL :



                                                          FOREPE

JOHN W. HUBER
United States At!Q,r!le-¥--:-7
                                                                      ____ __
                                                                           ,




    ~-----~--------~~
   "-       ~~          ~~ ~~

AARON FLATER
THADDEUS J. MAY
Assistant United States Attorneys


                                                      8
